Citation Nr: 1628125	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-47 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residual right knee degenerative joint disease, including ligament injury with unstable knee, status post right anterior cruciate ligament repair.

2.  Entitlement to an initial rating in excess of 20 percent for moderate instability of the right knee prior to July 3, 2014, and in excess of 30 percent since then, to include on an extraschedular basis.

3.  Entitlement to an initial compensable rating for right knee surgical scars with tissue atrophy and disfigurement.

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served from January 1985 to May 1985 during a confirmed period of active duty for training (ACDUTRA).  He also served other periods of ACDUTRA and inactive duty training (INACDUTRA) while serving in the Kentucky Army National Guard until his discharge in March 1990.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

In April 2014, this matter was last before the Board at which time it was remanded for further development.  

In an October 2014 rating decision, the AOJ increased the evaluation of instability of the right knee to 30 percent disabling, effective July 3, 2014.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the record reveals evidence of unemployability and interference with employment as due to the service connected disabilities on appeal.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to his service-connected disability, and as such, TDIU is properly before the Board

The issues of entitlement to an initial rating in excess of 20 percent for moderate instability of the right knee prior to July 3, 2014, and in excess of 30 percent since then, to include on an extraschedular basis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the relevant period, the Veteran's service-connected right knee disability has manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion, but not by ankylosis, flexion limited to 15 degrees or less, extension limited to 20 degrees or more, or by impairment of the tibia and fibula or genu recurvatum.

2.  During the applicable period under consideration in this appeal, the Veteran's right knee surgical scarring with tissue atrophy and disfigurement has never been unstable or painful, or measured 6 sq. in. (39 sq. cm.) or greater; it has not caused limitation of motion or function of the right knee.


CONCLUSIONS OF LAW

1.  Entitlement to an initial 20 percent evaluation for residual right knee degenerative joint disease, including ligament injury with unstable knee, status post right anterior cruciate ligament repair, but no greater, is warranted throughout the applicable period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).

2.  An initial compensable evaluation is not warranted for the Veteran's right knee surgical scars with tissue atrophy and disfigurement.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7081-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 102, 3.156(a), 3.159, 3.326(a) (2015).

Here, as the issues decided in this decision arise from the Veteran's disagreement with the initial disability ratings assigned following the grants of service connection, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of an initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include VA treatment records, and VA examination reports from April 2010, May 2010, July 2012 and July 2014, 

The Veteran was afforded VA examinations in April 2010, May 2010, July 2012 and July 2014 in connection with his claims of entitlement to increased disability evaluations.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, overall, the VA examinations are adequate.  The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the examiners addressed the functional impact of the disabilities upon ordinary conditions of daily life and work.  As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  However, coordination of the disability rating with impairment of function will be expected in all instances.  Id.  Reasonable doubt regarding the degree of disability will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As relevant to orthopedic disabilities, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of a veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When the limitation of motion of a specific joint or joints involved is compensable under the appropriate diagnostic codes, degenerative arthritis will be rated solely on the basis of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.

38 C.F.R. § 4.71a, Diagnostic Code 5010 directs the rater to evaluate arthritis due to trauma ad degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.
38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling.  Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Id.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum.  Id.

Diagnostic Code 7801 provides that scars other than on the head, face, or neck, that are deep or cause limited motion warrant a 10 percent rating for an area or areas exceeding 6 square inches (39 square centimeters) and a 20 percent rating for an area or areas exceeding 12 square inches (77 square centimeters).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable. For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 23, 2008).  Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars are evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 and any disabling effects not considered in a rating provided under Diagnostic Code 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective October 23, 2008).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Of record is November 2008 MRI report from Central Kentucky Radiology.  Inter alia, the report reflects an assessment of a complex vertical and oblique tear through the posterior horn of the medial meniscus.  

Shortly after the Veteran filed his claims in March 2010, he was afforded a VA examination in April 2010.  Examination at that time reflected surgical scars, which were nontender and had no effect on range of motion or function.  They were large, with disfigurement and some tissue atrophy.  The Veteran reported giving way, instability, pain, stiffness, decreased speed of joint motion and tenderness.  He denied weakness incoordination, and locking, but noted daily episodes of dislocation or subluxation.  He denied flare-ups.  Examination showed no meniscus abnormality.  Flexion of the right knee was to 90 degrees with objective evidence of pain on motion.  Extension was to zero degrees.  There was no additional loss of motion following repetitive use.  

In May 2010, the Veteran was provided a VA scars examination.  Examination disclosed a lateral, vertical, linear, flat, skin-tone, non-tender, non-adherent, soft, smooth surgical scar, with some depression from tissue atrophy.  There was no pain, skin breakdown, keloid formation, abnormal texture or color, inflexibility, elevation or depression of the scar, and it was not adherent to the underlying tissue.  The maximum width of the scar was 1/4 cm, and it had a maximum length of 24 cm.  

In July 2012, the Veteran was afforded another VA examination.  At this time, the Veteran related that his right knee had locked up and given out on him, with a history of complete dislocation in 2007.  He related a constant dull pain, with aggravation in certain positions.  He denied any current treatment or flare-ups that impacted the function of the knee or lower leg.  Flexion was to 125 degrees, with pain at this point.  Extension was marked as to zero degrees; however, the examiner checked a box on the examination report indicating extension ended at 25 degrees.  Following repetitive use, flexion was limited to 115 degrees and extension was to zero degrees.  Examination also assessed a meniscal tear of the right knee, but with no indication of joint pain, "locking" and effusion.  The Veteran had not had a meniscectomy.  The examiner referenced a November 2008 MRI indicating a complex vertical and oblique tear through the posterior horn of the medical meniscus.  The related surgical scars were not painful and/or unstable and did not measure 6 sq. in. (39 sq. cm.) or greater.  They did not exhibit loss of skin covering or result in limitation of function.

Following the Board's latest remand, the Veteran was afforded a VA examination in July 2014.  At this time, the Veteran reported flare-ups 1-2 times per week, with increased pain and an inability to leave the house for a day or two.  Flexion was to 120 degrees, with no objective evidence of painful motion.  Extension was to zero degrees, with pain noted at this point.  There was also a moderate degree of passive hyperextension to 10 degrees.  Repetitive use resulted in no additional limitation.  Flare-ups, while described, could not be quantified in terms of additional loss of range of motion because the primary disability was related to pain and loss of repetitive use, as opposed to loss of range of motion.  The examiner assessed a meniscal tear of the right knee, with frequent episodes of joint "locking" and frequent episodes of joint pain, with no history of meniscectomy.  The examiner attributed the meniscal tear to the service-connected right knee disability.  The surgical scars were not painful and/or unstable, and did not measure greater than 6 sq. in. (39 sq. cm.) in area.  

The July 2014 VA examiner was asked to address the July 2012 VA examination report's findings, to the extent that that report indicated extension limited to 25 degrees.  He explained that the entry of 25 degrees made in the previous examination was erroneous, and that extension was to zero degrees, with passive hyper-extension to 10 degrees, as noted above. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code Diagnostic Code 5260, which provides for evaluation based upon limitation of extension.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board finds that, throughout the entire applicable period since the inception of the claim, the Veteran's right knee disability is more appropriately evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran's right knee disability has not manifested by compensable limitation of motion at any point.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Rather, the evidence shows that the primary pathology related to the Veteran's right knee disability involves a meniscal injury, which is contemplated by Diagnostic Code 5258.  Accordingly, the Board finds that throughout the course of the present claim and appeal that 38 C.F.R. § 4.71a, Diagnostic Code 5258 is properly applied.

The Board finds that under Diagnostic Code 5258 a 20 percent evaluation is warranted throughout the applicable period.  38 C.F.R. § 4.71a.  The Veteran has a history of meniscal tear throughout the applicable period, as shown by the November 2008 MRI report.  Although the meniscal injury was not attributed to the service-connected right knee disability until the July 2014 VA examination, with a finding of frequent episodes of "locking," pain and effusion into the joint, the Veteran has consistently complained of pain, giving way and "locking.  Thus, the Board concludes that the evidence has demonstrated, to at least equipoise throughout the applicable period, that the Veteran's right knee disability manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  Accordingly, a 20 percent evaluation is warranted.  Fenderson, supra.

The Board has considered Diagnostic Code 5259, which provides a maximum 10 percent evaluation for symptomatic removal of semilunar cartilage.  However, the Veteran has not had a meniscectomy, and to apply this diagnostic code would constitute pyramiding as Diagnostic Code 5258 provides for evaluation of similar symptomatology.  38 C.F.R. § 4.14.

The Veteran's knee is not ankylosed as ankylosis has not been assessed and the Veteran retains a good degree of range of motion in the knee.  Accordingly, Diagnostic Code 5256 is inapplicable.  

Diagnostic Codes 5260 and 5261 could provide for an evaluation in excess of 20 percent, to the extent that application of these diagnostic codes provides therefor, exclusive of application of Diagnostic Code 5258, which would result in pyramiding under 38 C.F.R. § 4.14.  However, a review of the record, as outlined above, does not disclose limitation of flexion to 15 degrees; limitation of flexion has not remotely approximated this figure.  Moreover, with regards to limitation of extension, extension has never approximated 20 degrees.  The July 2012 VA examination report indicating extension limited to 25 degrees is erroneous.  Indeed, extension has largely remained to zero degrees. 38 C.F.R. § 4.71a.

Impairment of the tibia and fibula has not been demonstrated and Diagnostic Code 5262 cannot be utilized for a higher evaluation.  Likewise, neither has genu recurvatum under Diagnostic Code 5263.  Butts, supra.

In considering the DeLuca factors, the Board accepts that the Veteran has complained of flare-ups on exertion manifested by pain; he is competent and credible in this regard.  Such complaints were considered during VA examinations. The VA examiners indicated that it was not possible to discern additional functional limitation during a flare-up expressed in terms of degrees of motion to any degree of medical certainty.  The Board has considered the lay and medical evidence of record.  The weight of the evidence demonstrates slight loss flexion on range of motion.  The Board finds that any functional impairment associated with the Veteran's functioning during a flare-up more nearly approximates the level of impairment associated with the currently assigned 20 percent rating.  The resulting functional impairment from the Veteran's service-connected right knee disability has been evaluated.  Given all of the above, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent.  Fenderson, supra.

The Board also finds that the Veteran's right knee surgical scarring is manifested by no more than a linear scar that is not painful or unstable.  The February 2012 and June 2014 VA examination findings revealed residual left knee surgical scar, but that it was not painful or unstable and did not involve a total area greater than 39 square centimeters.  In light of the clinical findings of tissue atrophy, to the extent that the scar may be deep, the scar has not approximated or met 6 sq. in. (39 sq. cm.) in area.  Therefore, a compensable schedular rating is not warranted.  Fenderson, supra.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left right knee is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  They contemplate the Veteran's meniscal condition and scarring, and provide for higher evaluations based upon manifestations such as limited motion and function, instability, pain, and size of the scarring.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment over and above that which is contemplated in the assigned non-compensable ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, referral for consideration of entitlement to an extraschedular evaluation is not warranted.


ORDER

Throughout the applicable period, entitlement to an evaluation of 20 percent, but no greater, for residual right knee degenerative joint disease, including ligament injury with unstable knee, status post right anterior cruciate ligament repair, is granted, subject to the laws and awards governing the award of monetary benefits.

An initial compensable rating for right knee surgical scars with tissue atrophy and disfigurement is denied.


REMAND

As outlined above, in an October 2014 rating decision, the AOJ increased the evaluation of instability of the right knee to 30 percent disabling, effective July 3, 2014.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, the AOJ did not issue a Supplemental Statement of the Case (SSOC), concluding that this was a full grant of the benefits sought on appeal.  

The matter must be remanded for the AOJ to consider the issue of entitlement to an initial rating in excess of 20 percent for moderate instability of the right knee prior to July 3, 2014, and in excess of 30 percent since, in a SSOC.  Although the AOJ concluded that this was a full grant of benefits, this is not the case.  The AOJ did not grant the maximum schedular evaluation throughout the applicable period.  Nor did the AOJ consider extraschedular referral in a SSOC.  A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  Accordingly, the matter must be remanded for issuance of a SSOC.  See 38 C.F.R. § 19.31 (2008).

Also, as noted above, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  There is evidence of record indicating that the Veteran has alleged unemployability as a result of his service-connected disability of the right knee.  Therefore, the Board finds that a TDIU claim has been raised in this case.  As such, proper notice and development must now be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate 38 C.F.R. § 3.159(b) notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim of entitlement to a TDIU. Additionally provide him with VA Form 21-8940 in connection with the claim of entitlement to a TDIU, and request that he supply the requisite information.

2.  After the development requested above has been completed to the extent possible, review the record and adjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


